IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42967

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 694
                                                )
       Plaintiff-Respondent,                    )   Filed: November 4, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TINA MARIE LANGER,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Tina Marie Langer pleaded guilty to possession of a controlled substance, felony, Idaho
Code § 37-2732(c). The district court imposed a unified sentence of seven years, with two years
determinate. Langer filed an Idaho Criminal Rule 35 motion, which the district court denied.
Langer appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Langer’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Langer’s
I.C.R. 35 motion is affirmed.




                                             2